Case 3:17-cv-01118-BEN-BLM Document 306 Filed 11/05/19 PageID.14061 Page 1 of 2
Case 3:17-cv-01118-BEN-BLM Document 306 Filed 11/05/19 PageID.14062 Page 2 of 2



    1 JOSEPH E. THOMAS (State Bar No. 101443)
      WILLIAM J. KOLEGRAFF (State Bar No. 183861)
    2 THOMAS, WHITELAW & KOLEGRAFF LLP
      18101 Von Karman Avenue, Suite 230
    3 Irvine, California 92612-7132
      Telephone:      (949) 679-6400
    4 Facsimile:      (949) 679-6405

    5 Attorneys for Defendants

    6

    7

    8                               UNITED STATES DISTRICT COURT
    9                            SOUTHERN DISTRICT OF CALIFORNIA
   10

   11 WHITEWATER WEST INDUSTRIES, LTD.,                    CASE NO. 3:17-CV-01118-BEN (BLM)
      a Canadian Corporation,
   12                                                      CERTIFICATE OF SERVICE
                    Plaintiff,
   13                                                      The Hon. Roger T. Benitez
             vs.
   14
      PACIFIC SURF DESIGNS, INC., a Delaware
   15 Corporation, and FLOW SERVICES, a                    Trial Date:       December 3, 2019
      California Corporation, ,
   16
                    Defendants.
   17

   18

   19          The undersigned hereby certifies that a true and correct copy of the foregoing document
   20 has been served on November 5, 2019, to all counsel of record who are deemed to have consented

   21 to electronic service via the Court’s CM/ECF system per Civil Local Rule 5.4. Any counsel of

   22 record who have not consented to electronic service through the Court’s CM/ECF system will be

   23 served by electronic mail, first class mail, facsimile and/or overnight delivery.

   24

   25
        Dated November 5, 2019                   By:          /s/ Grant J. Thomas
   26                                                  Grant J. Thomas
                                                       Attorney for Defendants
   27

   28
                                                                                    3:17-CV-01118-BEN (BLM)
                                             CERTIFICATE OF SERVICE
